



EXHIBIT 10.10


MICRON TECHNOLOGY, INC.
NONSTATUTORY STOCK OPTION PLAN




1.    Purposes of the Plan; Effective Date.


(a)    The purposes of this Plan are:


•to attract and retain the best available personnel for positions of substantial
responsibility,


•to provide additional incentive to Employees and Consultants, and


•to promote the success of the Company's business.


Nonstatutory stock options may be granted under the Plan.


(b)    The Plan first became effective on [__________], 2016 (the “Effective
Date”).


2.    Definitions. As used herein, the following definitions shall apply:


(a)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


(b)    “Affiliate” means (i) any subsidiary or parent company of the Company, or
(ii) an entity that directly or through one or more intermediaries controls, is
controlled by or is under common control with, the Company, as determined by the
Committee.


(c)    “Applicable Laws” means the legal requirements relating to the
administration of stock option plans and the issuance of stock and stock options
under federal securities laws, Delaware corporate and securities laws, the Code,
and the applicable laws of any foreign country or jurisdiction where options
will be or are being granted under the Plan.


(d)    “Board” means the Board of Directors of the Company.


(e)    “Cause” as a reason for an Optionee’s termination of employment shall
have the meaning assigned such term in the employment, consulting, severance or
similar agreement, if any, between such Optionee and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, and unless
otherwise defined in the applicable Option Agreement, “Cause” shall mean any of
the following acts by the Optionee, as determined by the Committee: (i) the
commission by the Optionee of, or the Optionee’s pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude (including pleading
guilty or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company or any of its Affiliates; (ii) the Optionee’s
engaging in any other act of dishonesty, fraud, intentional misrepresentation,
moral turpitude, illegality or harassment, whether or not such act was committed
in connection with the business of the Company or any of its Affiliates; (iii)
the willful and repeated failure by the Optionee to follow the lawful directives
of the Board or the Optionee’s supervisor; (iv) any material violation of the
Company’s written policies; (v) any intentional misconduct by the Optionee in
connection with the Company and any of its Affiliate’s business or relating to
the Optionee’s duties, or any willful violation of any laws, rules or
regulations; or (vi) the Optionee’s material breach of any employment,
severance, non-competition, non-solicitation, confidential information, or
restrictive covenant agreement, or similar agreement, with the Company or an
Affiliate. The determination of the Committee as to the existence of “Cause”
shall be conclusive on the Optionee and the Company.


(f)    “Change in Control” means "Change in Control" means and includes the
occurrence of any one of the following events:


(i)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the "Incumbent Directors") cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as





--------------------------------------------------------------------------------





a result of an actual or threatened election contest with respect to the
election or removal of directors ("Election Contest") or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board ("Proxy Contest"), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or


(ii)    any person is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 35% or more of the
then-outstanding shares of common stock of the Company ("Company Common Stock")
or (B) securities of the Company representing 35% or more of the combined voting
power of the Company's then outstanding securities eligible to vote for the
election of directors (the "Company Voting Securities"); provided, however, that
for purposes of this subsection (ii), the following acquisitions shall not
constitute a Change in Control: (w) an acquisition directly from the Company,
(x) an acquisition by the Company or a Subsidiary of the Company, (y) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a "Reorganization"), or the sale or other disposition of all or
substantially all of the Company's assets (a "Sale") or the acquisition of
assets or stock of another corporation (an "Acquisition"), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets or stock either directly or through one or more subsidiaries, the
"Surviving Corporation") in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board's approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a "Non-Qualifying Transaction"); or


(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future law, legislation or regulation amending,
supplementing or superseding such Section or regulation.


(h)    “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.


(i)    “Common Stock” means the Common Stock of the Company.


(j)    “Company” means Micron Technology, Inc., a Delaware corporation.


(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a parent, subsidiary or Affiliate to render services. The term
“Consultant” shall not include any person who is also an Officer or Director of
the Company.







--------------------------------------------------------------------------------





(l)    “Continuous Status as an Employee or Consultant” means that the
employment or consulting relationship with the Company, any parent, subsidiary,
or Affiliate, is not interrupted or terminated. Continuous Status as an Employee
or Consultant shall not be considered interrupted in the case of (i) any leave
of absence approved by the Company, (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor or
(iii) change in status from either an Employee to a Consultant or a Consultant
to an Employee. A leave of absence approved by the Company shall include sick
leave, military leave, or any other personal leave approved by an authorized
representative of the Company.


(m)    “Director” means a member of the Board.


(n)    “Disability” or “Disabled” means the applicable authorized party under
the long-term disability plan (the “LTD Plan”) maintained by the Employee’s
employer (either the Company or an Affiliate) has provided written notification
that the Employee qualifies for disability benefits under the LTD Plan (a
“Disability Notice”). If the Employee is not eligible for disability benefits
under any applicable LTD Plan, then the Employee shall not qualify as Disabled
under this Plan.


(o)    “Employee” means any person, except Officers and Directors, employed by
the Company or any parent, subsidiary or Affiliate of the Company.


(p)     “Exchange” means any national securities exchange or national market
system on which the Common Stock may from time to time be listed or traded.


(q)    “Fair Market Value” of the Common Stock, on any date, means: (i) if the
Common Stock is listed or traded on any Exchange, the closing price for such
Common Stock (or the closing bid, if no sales were reported) as quoted on such
Exchange (or the Exchange with the greatest volume of trading in the Common
Stock) for the last market trading day prior to the day of determination, as
reported by Bloomberg L.P. or such other source as the Committee deems reliable;
(ii) if the Common Stock is quoted on the over-the-counter market or is
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of the Common Stock shall be the mean between
the high bid and low asked prices for the Common Stock on the last market
trading day prior to the day of determination, as reported by Bloomberg L.P. or
such other source as the Committee deems reliable, or (iii) in the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined by such other method as the Committee determines in good faith to be
reasonable and in compliance with Code Section 409A.


(r)    “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option grant. The Notice of Grant is subject to the
terms and conditions of the Option Agreement.


(s)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


(t)    “Option” means a nonstatutory stock option granted pursuant to the Plan.
Such option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.


(u)    “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.


(v)    “Optioned Stock” means the Common Stock subject to an Option.


(w)    “Optionee” means an Employee or Consultant who holds an outstanding
Option.


(x)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(y)        “Plan” means this Nonstatutory Stock Option Plan.


(z)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.


(aa)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
 
(bb)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.







--------------------------------------------------------------------------------





(cc)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.


3.    Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares, which may be optioned and sold
under the Plan, is 59,603,088. The Shares may be authorized, but, unissued, or
reacquired Common Stock.


If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated).


4.    Administration of the Plan.


(a)    Procedure. The Plan shall be administered by (A) the Board or (B) a
committee designated by the Board, which committee shall be constituted to
satisfy Applicable Laws. Once appointed, such Board may increase the size of the
Committee and appoint additional members, remove members (with or without cause)
and substitute new members, fill vacancies (however caused), and remove all
members of the Committee and thereafter directly administer the Plan, all to the
extent permitted by Applicable Laws.


(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


(i)    to determine the Fair Market Value of the Common Stock;


(ii)    to select the Consultants and Employees to whom Options may be
granted hereunder;


(iii)    to determine whether and to what extent Options are granted hereunder;


(iv)    to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;


(v)    to approve forms of agreement for use under the Plan;


(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or the shares of Common Stock relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;


(vii)    to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;


(viii)    to prescribe, amend, and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;


(ix)    to modify or amend each Option (subject to Section 14(b) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;


(xii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;


(xii)    to allow Optionees to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld; and


(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.







--------------------------------------------------------------------------------





(c)    Effect of Administrator's Decision. The Administrator's decisions,
determinations, and interpretations shall be final and binding on all Optionees
and any other holders of Options.


5.    Eligibility. Options may be granted to Employees and Consultants.
Employees and Consultants who are service providers to an Affiliate may be
granted Options under this Plan only if the Affiliate qualifies as an “eligible
issuer of service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E)
of the final regulations under Code Section 409A.


6.    Limitations. Neither the Plan nor any Option shall confer upon an Optionee
any right with respect to continuing the Optionee's employment or consulting
relationship with the Company, nor shall they interfere in any way with the
Optionee's right or the Company's right to terminate such employment or
consulting relationship at any time, with or without cause.


7.    Term of Plan. The Plan shall become effective upon its adoption by the
Board. It shall continue in effect until terminated under Section 14 of the
Plan.


8.    Term of Option. The term of each Option shall be stated in the Notice of
Grant.


9.    Option Exercise Price and Consideration.


(a)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator, but
shall not be less than the Fair Market Value per share on the date of grant of
the Option.


(b)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In doing so, the Administrator may specify that an Option may not be
exercised until either the completion of a service period or the achievement of
performance criteria with respect to the Company or the Optionee.


(c)    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of:


(i)    cash;


(ii)    check;


(iii)    promissory note;


(iv)    other Shares which have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;


(v)    delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;


(vi)    a reduction in the amount of any Company liability to the Optionee,
other than any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;


(vii)    any combination of the foregoing methods of payment; or


(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


10.    Exercise of Option.


(a)    Procedure for Exercise; Rights as a Shareholder. Any Option granted
thereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.


An Option may not be exercised for a fraction of a Share.





--------------------------------------------------------------------------------







An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares, promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 12 of the Plan.


Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


(b)    Termination of Employment or Consulting Relationship. Upon termination of
an Optionee's Continuous Status as an Employee or Consultant, other than upon
the Optionee's death or Disability, the Optionee may exercise his or her Option,
but only within such period of time as is specified in the Notice of Grant, and
only to the extent that the Optionee was entitled to exercise it as the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Notice of Grant). In the absence of a specified time
in the Notice of Grant, the Option shall remain exercisable for 30 days
following the Optionee's termination of Continuous Status as an Employee or
Consultant. If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.


(c)    Disability of Optionee. In the event that an Optionee's Continuous Status
as an Employee or Consultant terminates as a result of the Optionee's
Disability, all vesting restrictions on the Option shall lapse and the Option
will become fully exercisable. The Optionee may exercise his or her Option at
any time within twelve (12) months from the date of such termination (but in no
event later than the expiration of the term of such Option as set forth in the
Notice of Grant). If, after termination, the Optionee does not exercise his or
her Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.


(d)    Death of Optionee. In the event of the death of an Optionee, all vesting
restrictions on the Option shall lapse and the Option will become fully
exercisable. The Option may be exercised at any time within twelve (12) months
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Notice of Grant), by the Optionee's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance. If, after death, the Optionee's estate or a person who acquired
the right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.


(e)    Suspension. Any Optionee who is also a participant in the Retirement at
Micron (“RAM”) Section 401(k) Plan and who requests and receives a hardship
distribution form the RAM Plan, is prohibited from making, and must suspend, his
or her employee elective contributions to the Plan.


11.    Non-Transferability of Options. Unless otherwise specified by the
Administrator in the Option Agreement, an Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.


12.    Adjustments Upon Changes in Capitalization, Dissolution, Merger, or Asset
Sale.


(a)    Changes in Capitalization.


Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Option, and the number of
issued shares of Common Stock which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
effected without receipt of consideration.





--------------------------------------------------------------------------------





Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding, and conclusive. Without limiting the foregoing, in the
event of a subdivision of the outstanding Stock (stock-split), a declaration of
a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limit under
Section 3 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically be adjusted proportionately without
any change in the aggregate purchase price therefor. To the extent that any
adjustments made pursuant to this Section 12 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.


(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it will terminate immediately prior to the consummation of such
proposed action. The Board may, in the exercise of its sole discretion in such
instances, declare that any Option shall terminate as of a date fixed by the
Board and give each Optionee the right to exercise his or her Option as to all
or any part of the Optioned stock, including Shares as to which the Option would
not otherwise be exercisable.


(c)    Merger or Asset Sale.


Upon the occurrence or in anticipation of any corporate event or transaction
involving the Company (including, without limitation, any merger,
reorganization, recapitalization or combination or exchange of shares or any
transaction described in Section 12(a)), the Administrator may, in its sole
discretion, provide (i) that Options will be settled in cash rather than Common
Stock, (ii) that Options will become immediately vested and exercisable and will
expire after a designated period of time to the extent not then exercised, (iii)
that Options will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that outstanding Options may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Common Stock, as
of a specified date associated with the transaction, over the exercise price of
the Option, or (v) any combination of the foregoing. The Administrator's
determination need not be uniform and may be different for different Optionees
whether or not such Optionees are similarly situated.


(d)    Change in Control. The provisions of this Section 12(d) shall apply in
the case of a Change in Control, unless otherwise provided in the Option
Agreement or any special Plan document or separate agreement with an Optionee
governing an Option.


(i)    With respect to Options assumed by the surviving corporation in a Change
in Control or otherwise equitably converted or substituted in connection with a
Change in Control: if within one year after the effective date of the Change in
Control, an Optionee’s employment is terminated without Cause, then each of that
Optionee’s outstanding Options shall become vested and fully exercisable as of
the date of termination. Any Options shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Option Agreement.


(ii)    Upon the occurrence of a Change in Control, and except with respect to
any Options assumed by the surviving corporation in the Change in Control or
otherwise equitably converted or substituted in connection with the Change in
Control in a manner approved by the Committee or the Board: all outstanding
Options shall become vested and fully exercisable as of the effective date of
the Change in Control.


(e)    General. Any discretionary adjustments made pursuant to this Section 12
shall be subject to the provisions of Section 14.


13.    Date of Grant. The date of grant of an Option shall be, for all purposes,
the date on which the Administrator makes the determination granting such
Option, or such other later date as is determined by the Administrator. Notice
of the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.


14.    Amendment and Termination of the Plan.


(a)    Amendment and Termination. Except as provided herein, the Board may at
any time amend, alter, suspend, or terminate the Plan without shareholder
approval; provided, however, that the Board may condition any amendment or
modification on the approval of shareholders of the Company if such approval is
necessary or deemed advisable with respect to tax, securities or other
applicable laws, policies or regulations. No termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any Optionee, nor may
an amendment be made without prior approval of the shareholders of the Company
if such amendment would:


(i)    increase the number of shares that may be issued under the Plan;





--------------------------------------------------------------------------------







(ii)    change the designation of the employees (or class of employees) eligible
for participation in the Plan; or


(iii)    materially increase the benefits which may accrue to participants under
the Plan.


(b)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.


(c)    Compliance Amendments. Notwithstanding anything in the Plan or in any
Notice of Grant, Option Agreement or other applicable agreement to the contrary,
the Committee may amend the Plan or any Notice of Grant, Option Agreement or
other applicable agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan, Notice of Grant,
Option Agreement or other applicable agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder. By accepting an Option under this Plan, an Optionee
agrees to any amendment made pursuant to this Section to any Option granted
under the Plan without further consideration or action.


15.    Conditions Upon Issuance of Shares.


(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with all Applicable Laws and the requirements of any
stock exchange or quotation system upon which the Shares may then be listed or
quoted, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.


(b)    Investment Representations. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


16.    Liability of Company. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.


17.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


18.    Restriction on Repricing. Without the prior approval of the shareholders
of the Company, the Administrator shall not reprice any Options issued under the
Plan through cancellation and regrant, by lowering the exercise price, or by any
other means.


19.    Special Provisions Related To Section 409A of the Code.


(a)    Notwithstanding anything in the Plan or in any Notice of Grant, Option
Agreement or other applicable agreement to the contrary, to the extent that any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under the Plan or any Notice of Grant, Option Agreement or other applicable
agreement by reason of the occurrence of a Change in Control, or the Optionee's
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Optionee by reason of such circumstance unless
(i) the circumstances giving rise to such Change in Control, Disability or
separation from service meet any description or definition of “change in control
event”, “disability” or “separation from service”, as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
Option upon a Change in Control, Disability or separation from service, however
defined. If this provision prevents the payment or distribution of any amount or
benefit, such payment or distribution shall be made on the next earliest payment
or distribution date or event specified in the Notice of Grant, Option Agreement
or other applicable agreement that is permissible under Section 409A.







--------------------------------------------------------------------------------





(b)    If any one or more Options granted under the Plan to an Optionee could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Options in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Options or
portions thereof will be subject to such exemptions.


(c)    Notwithstanding anything in the Plan or in any Notice of Grant, Option
Agreement or other applicable agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan or in any Notice of Grant, Option Agreement or other applicable agreement
by reason of an Optionee's separation from service during a period in which the
Optionee is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)    if the payment or distribution is payable in a lump sum, the Optionee's
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Optionee's death or the
first day of the seventh month following the Optionee's separation from service;
and


(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Optionee's separation from service
will be accumulated and the Optionee's right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Optionee's
death or the first day of the seventh month following the Optionee's separation
from service, whereupon the accumulated amount will be paid or distributed to
the Optionee and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company's Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.



